Bartch, J.:
Tlie plaintiff, as administratrix, commenced this action in the district court of Weber county to recover damages for the death of her husband, which, she claims, was caused through the negligence of the defendant. Before and at the time of trial the defendant challenged the jurisdiction of the court to try the cause by motion and affidavit, but the motion was denied, the case tried, a verdict returned, and judgment entered in favor of the plaintiff. This appeal is from the judgment.
As shown by the record, the facts herein respecting tluj question of jurisdiction of the district court of Weber county to try the cause are exactly the same as those referring to the same question in the case of Konold v. Railway Co., 16 Utah, 151. The deceased herein was killed in the same accident in which the plaintiff therein was injured, the accident having occurred in Emery county. Therefore, on the authority of that case, this one must be reversed, and the cause remanded, with directions to the court below to dismiss the action. It is so ordered.
ZaNe, C. J., and Minee, J., concur.